
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1345
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Ms. Clarke submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the life and achievements of Lena
		  Calhoun Horne.
	
	
		Whereas Lena Horne was born in Brooklyn, New York, on June
			 30, 1917;
		Whereas Lena Horne died on May 9, 2010, at the age of 92
			 in New York, New York, and is survived by her daughter Gail Lumet
			 Buckley;
		Whereas Lena Horne joined the chorus of the famed Harlem
			 nightclub “The Cotton Club” in 1933 at the age of 16;
		Whereas Lena Horne made her Broadway debut in 1934 in
			 “Dance With Your Gods”;
		Whereas Lena Horne was the first Black performer to be
			 signed to a meaningful long-term contract by a major Hollywood studio;
		Whereas Lena Horne blazed a trail for Black female
			 actresses in the Hollywood of the 1940s despite significant limitations based
			 upon the color of her skin;
		Whereas Lena Horne appeared in several film musicals
			 throughout the 1940s, including “Thousands Cheer” (1943), “Cabin in the Sky”
			 (1943), “Stormy Weather” (1943), “Broadway Rhythm” (1944), “Two Girls and a
			 Sailor” (1944), “Ziegfeld Follies” (1946), and “Words and Music” (1948);
		Whereas her one-woman Broadway show “Lena Horne: The Lady
			 and Her Music” (1981) won two Grammy Awards and a Tony Award;
		Whereas the recording “Lena Horne at the Waldorf-Astoria”
			 (1957) became the best-selling album by a female singer in RCA Victor’s
			 history;
		Whereas Lena Horne was outspoken in her fight for racial
			 equality;
		Whereas in the late 1940s, Lena Horne sued a number of
			 restaurants and theaters for racial discrimination;
		Whereas during World War II, Lena Horne used her own money
			 to travel and entertain the troops;
		Whereas while entertaining troops at Fort Reilly, Kansas,
			 during World War II, Lena Horne filed a complaint with the NAACP because
			 African-American soldiers in the audience had to sit in back seats behind
			 German POWs;
		Whereas after World War II Lena Horne worked with
			 Japanese-Americans, who faced discrimination and internment;
		Whereas Lena Horne worked with Eleanor Roosevelt to pass
			 anti-lynching laws;
		Whereas Lena Horne was actively involved in the civil
			 rights movement of the 1960s;
		Whereas Lena Horne stood with Dr. Martin Luther King, Jr.,
			 and other leaders of the civil rights movement on August 28, 1963, in the March
			 on Washington for Jobs and Freedom;
		Whereas Lena Horne spoke and performed on behalf of the
			 National Association for the Advancement of Colored People (NAACP), the Student
			 Nonviolent Coordinating Committee (SNCC), and the National Council of Negro
			 Women; and
		Whereas the passing of Lena Horne is a great loss to the
			 Nation: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the trail-blazing achievements
			 of Lena Horne in our Nation’s entertainment industry; and
			(2)pays tribute to
			 Lena Horne, her talent, her fight for civil rights, her patriotism, and her
			 groundbreaking achievements.
			
